Per Curiam.

As it appeared from the proof that ‘r „ , Holly was not only the overseer of the poor, but that he actually had the management and control of the property of the pauper, and as a trustee, with the fund in hand, made a promise, the case comes within the doctrine in Beecker v. Beecker. (7 Johns. Rep. 99.)
The promise is to be taken to have been an express promise in writing, as the plaintiff in error has not called for any fact from the justice, to. rebut that presumption. This was said, in Beecker v. Beecker, to be the acknowledged rale. The promise was one which Holly ought, in duty, as trustee, to have performed; and it was founded on a valuable consideration. The judgment ought to be afSraied.